Citation Nr: 1129138	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to July 1992.  The record shows that the Veteran served in Operation Desert Shield and Operation Desert Storm.  He was as awarded the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in December 2004 and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2009, the Board remanded this case for additional development.  Unfortunately, and for reasons explained below, the Board finds it must again remand this case.  

The Veteran is service-connected for PTSD.  He is also diagnosed with bipolar disorder with anxiety, which has been evaluated as 50 percent disabling for nonservice-connected pension purposes.  A November 2004 VA examination report shows that the examiner then opined it was possible to separate the Veteran's service-connected PTSD symptoms from his nonservice-connected bipolar symptoms, but did not delineate which symptoms were appropriately attributed to the service-connected PTSD and which symptoms were appropriately attributed to the nonservice-connected bipolar disorder.  The examiner assessed an overall Global Assessment of Functioning (GAF) score of 48, but did not provide separate GAF scores for the service-connected PTSD and the nonservice-connected bipolar disorder.

In the August 2009 remand, the RO was asked to accord the Veteran VA examination to determine the nature and extent of his service-connected PTSD and to distinguish, if possible, those symptoms of his service-connected PTSD from those of a nonservice-connected bipolar disorder which had been evaluated as 50 percent disabling for nonservice-connected pension purposes.  Accordingly, examinations were scheduled in August 7 and 14, 2010.  However, the Veteran failed to appear for both examinations.  While the record shows the RO issued a letter in May 2010 explaining to the Veteran the importance of appearing for the scheduled examinations, it does not demonstrate that the Veteran received a separate, specific, notice of when and where to appear for VA examination.  Nor does the record contain evidence of any response, or lack thereof) that he or his representative may have made.

In addition, the RO was asked to issue a statement of the case (SOC) concerning the issue of entitlement to TDIU.  The RO included this issue in the March 2011 supplemental (SOC).  In April 2011, the Veteran's representative argued that the Veteran's service-connected disabilities, in and of themselves, are of such severity as to preclude substantial gainful employment consistent with 38 C.F.R. §§ 3.340(a) and 4.16.  The Board accepts the representative's response to the March 2011 SSOC as a timely substantive appeal to the issue of entitlement to TDIU.  

The claim for TDIU is inextricably intertwined with the pending claim for an increased evaluation for the service-connected PTSD, as the resolution of this claim may have a bearing upon the claim for TDIU.  Thus, this claim must be deferred pending adjudication of the claim for increased rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Given the above, the Board determines that the Veteran should be given another opportunity to appear for VA examination to determine which symptoms of the Veteran's psychiatric disability overall are attributable to the service-connected PTSD and which to the nonservice-connected bipolar disorder, and for the examiner to assign a separate GAF score for each.  If the Veteran does not appear, a VA examination for review must be conducted to accomplish, to the extent possible, the same objective or to determine that the symptomatology cannot be so distinguished.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Furthermore, the examiner should comment on the impact that the Veteran's service-connected disabilities have on his ability to obtain and maintain gainful employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 308 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, and observed in the August 2009 remand, the Veteran has failed to report for several VA examinations in the past.  He is again advised that failure to report for any scheduled VA examination(s), without good cause, may result in a denial of the claims for an increased initial evaluation for PTSD and for entitlement to TDIU (as an original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination(s) sent to the veteran by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again schedule the Veteran for the appropriate examinations in order to evaluate the level of impairment resulting from any and all psychiatric disorders present, to include the service-connected PTSD.  Copies of any notice letters mailed to the Veteran in connection with the scheduling of this examination must be associated with the claims folder.  If the Veteran fails to report for the scheduled VA examination the RO/AMC must schedule a records review examination of the Veteran's claims file.

All necessary tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must review all pertinent medical records in the claims file and a copy of this REMAND, and must state in the examination report that such review was performed.

If the examiner determines psychiatric disorders other than PTSD are present accounting for some of the Veteran's psychiatric impairment (particularly the previously diagnosed bipolar disorder), the examiner must identify each such condition and state:

(a) whether any such condition is likely part and parcel of the service-connected PTSD or is a separate condition not related to military service; and

(b) if it is a separate condition, which of the Veteran's psychiatric symptoms are attributable to the nonservice-connected condition versus the service-connected PTSD.
      
The examiner should provide a multiaxial diagnosis identifying all current psychiatric disorders, and assign a numerical score from the GAF scale both currently and for the past year for each condition identified.  If practicable, the GAF scores should be assigned both with and without taking into account the Veteran's nonservice-connected disorders.
      
If the impairment attributed to the nonservice-connected psychiatric disorder(s) cannot be differentiated from that attributed to the service-connected PTSD, the examiner should so state in the report.  

The examiner is also asked to comment on the impact that the Veteran's service-connected PTSD has on his ability to obtain and retain gainful employment.

All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.  If the examiner is unable to provide any opinion requested, he or should fully explain why such opinion could not be rendered.  

2.  The Veteran and his representative must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report, including a statement as to whether he failed to appear without notice, or whether he requested cancellation or postponement and rescheduling of the examination.

3.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should readjudicate the claims for an initial evaluation greater than 10 percent for the service-connected PTSD and for entitlement to TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the RO/AMC should issue a SSOC and allow a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


